Citation Nr: 1813716	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary to the service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

The Veteran represented by:   North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to June 1964 and from June 1964 to June 1970 and from June 1970 to August 1975.

These issues are before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Washington, District of Columbia.  The Winston-Salem, North Carolina RO now has jurisdiction of the case.

In his VA Form 9, received in April 2015, the Veteran indicated that he wanted a hearing.  However, in November 2017, the Veteran requested that his hearing be cancelled and that the evidence of record be used to decide his claim.  Accordingly, the Board will proceed with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that further development is needed prior to adjudication of the Veteran's appeal.  Specifically, the Board finds that the Veteran should be provided new examinations for the issues on appeal.

The Board finds that the examinations of record are inadequate to properly adjudicate the Veteran's claim for entitlement to service connection for hypertension, secondary to the Veteran's service-connected PTSD.  The May 2014 VA examination states that review of the available medical literature does not support a connection between the diagnosis of PTSD and hypertension, and the weight of the current literature would support that the Veteran's hypertension appears most likely to be essential hypertension.  The Board finds this opinion to be inadequate, as the examiner did not address the possibility that the Veteran's hypertension was aggravated by his PTSD.  See  38 C.F.R. § 3.310.  The January and July 2014 VA examinations are also inadequate as they do not address a potential nexus between the Veteran's diagnosed hypertension and service, on a direct basis.  Because of the inadequacies in these examinations, the Board will remand to afford the Veteran a new opportunity for a VA examination.  In addition, after these examinations, in August 2014, the Veteran submitted articles discussing a link between PTSD and hypertension.  The Board will remand also to obtain an expert opinion addressing these articles.  

Moreover, the Board notes that Federal Register statement of June 28, 2005, 70 F.R. 37040 , notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW). It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  On remand the examiner must consider the Federal Register statement in their opinion.  

The Veteran was last afforded an examination to assess the severity of his bilateral hearing loss in May 2014.  In August 2015, the Veteran's representative alleged that the Veteran's hearing loss disability has continued to decline to the present.  In this particular case, the Board finds that the May 2014 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board will remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  Attempts to obtain these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for the following VA examinations.  The claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.

(a)  A VA examination to address the etiology of the Veteran's hypertension, to include as secondary to his service-connected PTSD.  After evaluating and diagnosing the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his hypertension was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  

Further, the examiner is asked to provide an opinion as to whether it is more likely than not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's PTSD.  The examiner must specifically address the Federal Register findings cited in the remand above and the articles submitted by the Veteran in August 2014 discussing PTSD and hypertension.  

(b)  A VA examination to evaluate the current level of severity of his bilateral hearing loss disability.  

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


